                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                EASTERN DIVISION

                                    NO. 4:16-CR-51-BO-1


    UNITED STATES OF AMERICA
                                                          MOTION TO WITHDRAW AS
       v.                                                   COUNSEL OF RECORD

    TERRY DONNELL HARRISON


       COMES NOW the Office of the Federal Public Defender and hereby respectfully moves

this Court for an Order allowing said attorney to withdraw as counsel of record for Terry Donnell

Harrison. Undersigned counsel was appointed as counsel of record on a limited basis pursuant to

Standing Order 19-SO-3. After a thorough review of Mr. Harrison’s case file for First Step Act

issues, including contemporaneous notice to the defendant of undersigned’s analysis and

conclusions, the undersigned does not intend to present any motions before the Court.

       WHEREFORE, the Office of the Federal Public Defender respectfully moves this Court

for an Order allowing said attorney to withdraw as counsel of record for Terry Donnell Harrison.

       Respectfully requested this 27th day of December, 2019.

                                                    G. ALAN DUBOIS
                                                    Federal Public Defender

                                                    /s/ Laura S. Wasco
                                                    LAURA S. WASCO
                                                    Attorney for Defendant
                                                    Office of the Federal Public Defender
                                                    150 Fayetteville Street, Suite 450
                                                    Raleigh, North Carolina 27601
                                                    Telephone: 919-856-4236
                                                    Fax: 919-856-4477
                                                    E-mail: Laura_Wasco@fd.org
                                                    N.C. State Bar No. 34885
                                                    LR 57.1 Counsel
                                                    Appointed

            Case 4:16-cr-00051-BO Document 68 Filed 12/27/19 Page 1 of 2
                                  CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a copy of the foregoing was served upon:

ROBIN PENDERGRAFT
Assistant United States Attorney
150 Fayetteville Street, Suite 2100
Raleigh, North Carolina 27601
USANCE-FIRSTSTEPACT2018@USDOJ.GOV

by electronically filing the foregoing with the Clerk of Court on December 27, 2019, using the
CM/ECF system which will send notification of such filing to the above and/or by email; and

TERRY DONNELL HARRISON
REG # 62653-056
USP HAZELTON
U.S. PENITENTIARY
P.O. BOX 2000
BRUCETON MILLS, WV 26525

by depositing a copy of the foregoing in the U.S. mail.

       This the 27th day of December, 2019.

                                                    /s/ Laura S. Wasco
                                                    LAURA S. WASCO
                                                    Attorney for Defendant
                                                    Office of the Federal Public Defender
                                                    150 Fayetteville Street, Suite 450
                                                    Raleigh, North Carolina 27601
                                                    Telephone: 919-856-4236
                                                    Fax: 919-856-4477
                                                    E-mail: Laura_Wasco@fd.org
                                                    N.C. State Bar No. 34885
                                                    LR 57.1 Counsel
                                                    Appointed




                                                2

          Case 4:16-cr-00051-BO Document 68 Filed 12/27/19 Page 2 of 2
